Exhibit 10.21
 
 
FIRST ADDENDUM TO
EXECUTIVE EMPLOYMENT AGREEMENT
 
This First Addendum to Amended and Restated Executive Employment Agreement (this
“Agreement”) dated to be effective as of August 31, 2012 (the “Effective Date”),
is by and between Vertex Energy, Inc., a Nevada corporation (“Vertex”) and Chris
Carlson, an individual (“Executive”), each referred to herein as a “Party” and
collectively the “Parties”.
 
W I T N E S S E T H:
 
WHEREAS, the Parties previously entered into an Amended and Restated Executive
Employment Agreement (the “Executive Employment Agreement”) on March 29, 2011,
effective as of April 1, 2010;
 
WHEREAS, pursuant to that certain Unit Purchase Agreement dated as of August 14,
2012 (the “Purchase Agreement”) by and among Vertex, Vertex Holdings, L.P., a
Texas limited partnership (“Holdings”), B&S Cowart Family, L.P., a Texas
liability partnership (“B&S LP” and together with Holdings, the “Sellers”), and
Vertex Acquisition Sub, LLC, a Nevada limited liability company (“Target”),
Vertex agreed to purchase from the Sellers all of the issued and outstanding
units representing membership interests (the “Units”) of Target;
 
WHEREAS, it is a condition to Vertex’s obligation under the Purchase Agreement
to purchase the Units that Vertex and Executive shall have executed and
delivered this Agreement;
 
WHEREAS, Executive will derive substantial direct and indirect benefits from the
transactions contemplated in the Purchase Agreement, including Executive’s
indirect percentage share of the Purchase Price (as defined in the Purchase
Agreement);
 
WHEREAS, capitalized terms used herein shall have the meaning ascribed to such
terms in the Executive Employment Agreement, unless otherwise stated herein or
the context requires otherwise; and
 
WHEREAS, the Parties desire to enter into this Agreement to modify certain
provisions, terms and conditions to the Executive Employment Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other consideration, which
consideration the Parties hereby acknowledge and confirm the sufficiency
thereof, the Parties hereto agree as follows:
 
1. Amendment to Executive Employment Agreement.
 
(a) Section 1.3 of the Executive Employment Agreement is hereby amended by
adding the following sentence at the end of such section:
 
“In the event that any covenant contained in this Agreement should ever be
adjudicated to exceed the time, geographic, product or service or other
limitations permitted by applicable law in any jurisdiction, then any court is
expressly empowered to reform such covenant, and such covenant shall be deemed
reformed, in such jurisdiction to the maximum time, geographic, product or
service or other limitations permitted by applicable law.”
 
 

 
 
 

--------------------------------------------------------------------------------

 
(b) Section 1.4 of the Executive Employment Agreement is hereby amended and
restated in its entirety to read as follows:
 
“1.4.           Other Activities. Subject to the foregoing prohibition and the
terms and conditions of that certain Non-Competition and Non-Solicitation
Agreement dated as of August 31, 2012 by and among Vertex, Vertex Holdings,
L.P., B&S Cowart Family, L.P., Benjamin P. Cowart and Executive, and provided
such services or investments do not violate any applicable law, regulation or
order, or interfere in any way with the faithful and diligent performance by
Executive of the services to the Company otherwise required or contemplated by
this Agreement, the Company expressly acknowledges that Executive may:
 
1.4.1           make and manage personal business investments of Executive’s
choice without consulting the Board;
 
1.4.2           serve in any capacity with any non-profit civic, educational or
charitable organization; and
 
1.4.3           spend up to a total of twenty (20) hours per month in fulfilling
his duties as officer, director and/or manager of any of the private companies
with whom Executive is currently affiliated, namely Vertex Holdings, L.P., VTX,
Inc., Arrow, Vertex Residual Management, B&S Cowart Family, L.P.,  Vertex Green,
LP and Vertex Processing, pursuant to Exhibit A.”
 
(c) The Executive Employment Agreement is hereby amended by replacing Exhibit A
thereto with Exhibit A to this Agreement.
 
2. Reconfirmation of Executive Employment Agreement.  The Parties hereby
reaffirm all terms, conditions, covenants, representations and warranties made
in the Executive Employment Agreement, to the extent the same are not amended
hereby.
 
3. Effect of Agreement.  Upon the effectiveness of this Agreement, each
reference in the Executive Employment Agreement to “Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to such
Executive Employment Agreement as modified or waived hereby.
 
4. Executive Employment Agreement to Continue in Full Force and Effect.  Except
as specifically modified herein, the Executive Employment Agreement and the
terms and conditions thereof shall remain in full force and effect.
 
5. Effect of Facsimile and Photocopied Signatures.  This Agreement may be
executed in several counterparts, each of which is an original.  It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.  A copy of this Agreement signed
by one Party and faxed to another Party shall be deemed to have been executed
and delivered by the signing Party as though an original.  A photocopy of this
Agreement shall be effective as an original for all purposes.
 
 
 
[Signature Page Follows.]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Date.
 
 
 

   
VERTEX:
 
VERTEX ENERGY, INC., a Nevada corporation
         
By:
Name:       
 
 
 
 
 
/s/ David L. Phillips                             
David L. Phillips
Director and Chairman,
Related Party Transaction Committee
 
EXECUTIVE:
 
/s/ Chris Carlson
Chris Carlson
 
 
     

 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
It is acknowledged and agreed that the following actions, business transactions,
agreements and undertakings may be undertaken by Executive:
 
 
·
Executive can serve as an officer, director or manager of any of the private
companies with whom he is currently affiliated, including Vertex Holdings, L.P.,
VTX, Inc., Arrow, Vertex Residual Management, B&S Cowart Family, L.P., Vertex
Green, LP or Vertex Processing (collectively, the “Affiliated Companies”);

 
 
·
Executive may own an interest in or shares or membership units in any of the
Affiliated Companies. Executive may earn a fee for providing services to the
Affiliated Companies;

 
 
·
Any Affiliated Party may sell products, equipment or materials to the Company on
terms mutually agreeable between the Company and such Affiliated Party;

 
 
·
Vertex Residual Management may contract with the Company or with Vertex LP on
behalf of the Company to provide the Company environmental compliance,
regulation and oversight services on terms mutually agreeable between the
parties;

 
 
·
Vertex Green may focus on the development of renewable energy such as biodiesel,
which entity shall be outside of the Company; and

 
 
·
Any other actions, business transactions, agreements and undertakings which the
Executive has received approval of a majority of the independent members of the
Board of Directors to enter into and/or undertake.

 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 